DETAILED ACTION
This Office Action is in response to the most recent papers filed 11/18/2022.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.
Applicants first argues on page 7 that Vasseur does not teach or even mention “fingerprinting.”  It appears that Applicant’s argument is focused on the keyword “fingerprinting,” and not what fingerprinting is.  In the instant specification, paragraph [0022], it is provided that fingerprinting may be performed by comparing attributes of a device…with a database of known fingerprints.  The same paragraph proceeds to provide common attributes used in fingerprinting.  Further, paragraph [0024], in combination with paragraph [0022] provides that fingerprinting is classifying devices using these attributes.  Thus, fingerprinting would require a set of attributes of a device that would be used to somehow classify or categorize a device.  In the case of Tandel and Vasseur as applied in the rejection below, both references are concerned with classification of devices using attributes, and thus would teach fingerprinting in as much detail as provided in the claim.  Thus, lacking detail of how fingerprinting is not taught other than the lack of the term “fingerprinting,” this argument cannot be deemed persuasive.  If applicant intends fingerprinting to have certain requirements, the instant claims should be amended to reflect these requirements.  
Further, on page 7, Applicant argues that Vasseur does not teach the rule editing is based on a “cluster” of entities, as would be required to teach all of claim 1 under the Office’s interpretation.  However, the instant claims fail to provide how the action is based on the entity clusters.  In Vasseur, it is specifically disclosed that “without a mechanism to revisit device classification rules” the classifications can suffer as new telemetry becomes available.  The disclosure of Vasseur, in general, is concerned with the ability to obtain new information after initial classification from devices in a cluster, the revisiting the rules to improve such.  For example, in paragraph [0085] to [0089] compares attributes to clustered devices to determine if rules need to be changed.  Lacking detail of how the rule editing is not based on the cluster, or any additional language in the instant claim of what constitutes the action or how such action is performed based on the entity clusters, Applicant’s argument cannot be deemed persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0067777 (Tandel) in view of US 2021/0328986 (Vasseur).
With regard to claim 1, Tandel discloses a method comprising:
accessing entity attribute data associated with network entities (Tandel: Figure 5, 570); 
determining one or more entity attributes for classifying a plurality of entities based on the entity attribute data (Tandel: Figure 5, 570.  The device information for a plurality of devices is monitored, meaning that the device information is accessed and determined.); 
monitoring a plurality of entities coupled to a network (Tandel: Figure 5, 570); 
identifying values for the one or more entity attributes for the plurality of entities (Tandel: Figure 5, 574.  The attributes that were identified and monitored for are identified.); 
clustering, by a processing device, the plurality of entities into one or more entity clusters based on a similarity of the values of the one or more entity attributes for the plurality of entities (Tandel: Figure 5, 574).
Tandel fails to disclose expressly, but Vasseur teaches:
performing an entity fingerprinting action based on the entity clusters (Vasseur: Figure 9 and Paragraph [0074] and [0078].  As the devices are monitored, rules can be suggested for rule editing, such as by a user, to improve the classification of devices based on more precise characterizations (fingerprints) of the device.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to perform a fingerprinting action (which is interpreted to have the action specifically pertaining to fingerprinting, such as rule generation) to allow the rules of the system to be improved over time, whether through manual user interaction or machine learning, thus improving the classification of the devices.

With regard to claim 2, Tandel in view of Vasseur teaches performing the entity fingerprinting action comprises: providing the entity clusters for manual rule generation (Vasseur: Paragraph [0074].  Clusters of similar endpoints can be provided to the user for rule generation.).

With regard to claim 3, Tandel in view of Vasseur teaches performing the entity fingerprinting action comprises: determining one or more fingerprinting rule recommendations based on the entity clusters (Vasseur: Paragraph [0074]).

With regard to claim 4, Tandel in view of Vasseur teaches performing the entity fingerprinting action comprises: automatically fingerprinting at least one entity of the plurality of entities coupled to the network based on the entity clusters (Vasseur: Figure 9.  As the rules are refined, the devices would be fingerprinted and classified automatically according to the new rules.).

With regard to claim 5, Tandel in view of Vasseur teaches determining a similarity function for each of the one or more entity attributes, wherein the similarity function determines the similarity of a corresponding entity attribute between entities (Vasseur: Paragraph [0037].  The learning of Vasseur would determine the similarity between devices, where such determining of the similarity would be using some form of a similarity function.).

With regard to claim 6, Tandel in view of Vasseur teaches clustering the plurality of entities into the one or more entity clusters based on the similarity of the one or more entity attributes comprises: determining a similarity of each of the one or more entity attributes across the plurality of entities coupled to the network; and identifying the one or more entity clusters based on the similarity of each of the one or more entity attributes (Tandel: Figure 5 and Vasseur: Paragraphs [0037], [0074], and [0078].  The devices that are similar to known devices and/or to each other would be grouped according to their similarities, which would require determining such similarities and identifying the groups, such as for creating new rules.).

With regard to claim 7, Tandel in view of Vasseur fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have clustering the plurality of entities into the one or more entity clusters comprises performing density-based clustering of the plurality of entities based on the one or more entity attributes associated with each entity of the plurality of entities (more specifically, when grouping elements, it was well-known in the art at the time of filing to use density-based clustering to identify the similarity of the elements).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize density-based clustering to use a known technique to group devices based on similarity, where density-based clustering does not require specification of clusters or thresholds for parameters to be identified as similar and serves to quickly identify groups and outliers.

With regard to claims 8-20, the instant claims are similar to claims 1-7, and are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444